Citation Nr: 1129499	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from January 1963 to June 1967 and May 1984 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied, in pertinent part, the Veteran's claim for a TDIU rating.

In September 2008, the Veteran's representative stated that the Veteran had not been afforded a recent compensation examination to determine the current severity of his posttraumatic stress disorder (PTSD) symptoms.  In May 2011, the Veteran's representative stated that the Veteran has been diagnosed with anxiety.  The Board notes that the Veteran is not currently service-connected nor has he ever filed a claim for any psychiatric disorder to include PTSD and anxiety; therefore, these matters are not a part of the current appeal.  Thus, to the extent the Veteran wishes to file a claim for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, the matter is referred to the RO for appropriate action.

In May 2011, the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.


FINDING OF FACT

The evidence of record does not establish that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities, considering the impairment from the disabilities and his educational and occupational background.



CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in October 2006.  This letter detailed the elements of an increased rating claim, a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the January 2008 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the October 2006 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations for his service-connected disabilities in November 2006.  The Board finds that this examination is adequate for rating purposes and for deciding the claim on appeal because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II.  Analysis

Total disability rating for compensation may be assigned where the schedule is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  Id.  Consideration is given to such factors as to the extent of the service-connected disability, and employment and educational background, and it must be shown that the service-connected disability produces unemployability without regard to intercurrent disability or advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.19.

The Veteran is service-connected for and currently assigned ratings as follows: 50 percent disabling under Diagnostic Code 6847 for obstructive sleep apnea; 10 percent disabling under Diagnostic Code 5003 for degenerative joint disease of the right knee; 10 percent disabling under Diagnostic Code 7099-7011 for cardiac arrhythmia with palpitations; 10 percent disabling under Diagnostic Code 7346 for GERD with history of gastric ulcer; 10 percent disabling under Diagnostic Code 5242 for degenerative changes of the thoracic spine; 10 percent disabling under Diagnostic Code 5242 for degenerative changes of the cervical spine; 10 percent disabling under Diagnostic Code 7101 for hypertension; 10 percent disabling under Diagnostic Codes 7899-7806 for acrochordon of the axillae rated; noncompensable rating under Diagnostic Codes 7315 for cholelithiasis; noncompensable rating under Diagnostic Cods 7899-7830 for folliculitis of the scalp; and noncompensable rating under Diagnostic Code 6100 for bilateral hearing loss.  The combined rating, under the combined rating table, is 80 percent, effective since June 9, 2004.  38 U.S.C.A. § 4.25 (2010).  Therefore, the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a schedular basis, and the determinative issue becomes whether he is unemployable due to his service-connected disabilities.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating."  38 C.F.R. § 4.19.

According to the Veteran's statements made throughout the pendency of the appeal, most specifically a March 2008 statement, the Veteran was hired in September 2000 as a temporary employee by the State of New York and in January 2001 he was in an auto accident which resulted in his being laid off of work for 10 months.  He stated that in October 2001 he returned to work with the State of New York in a light duty position in the mail department.  He stated that he was laid off because of his limited abilities because of his disabilities and not because of technological innovations and financial constraints; he stated a few employees were laid off and a few were given full time positions.  

The Board notes that of record is an August 23, 2005, letter from the State of New York Department of Taxation and Finance.  The letter reads as follows:

		Your current temporary position with the Department 
      will end at the close of business on August 24, 2005.  
I am sorry to have to tell you that we will be unable 
to extend your employment with beyond that date. 

		As a result of technological innovations - including 
      the increased use of e-filing services by taxpayers- and 
the State's ongoing fiscal constraints, many of our temporary positions will not be extended.  I want to express my 
appreciation, on behalf of your supervisors and managers, 
for the dedication you demonstrated to your job duties 
and to the mission of the Department of Taxation and 
Finance.  I know your co-workers will miss you as well. 

August 2005 Letter.

At the November 2006 VA examination it was noted that the Veteran could do his daily activities and for occupational activities he could sit, stand, and walk up to 500 feet without pain; he could also do simple grasping and fine manipulation and he could drive.  It was noted that the Veteran could not lift and carry more than 5 pounds and could not climb, kneel, bend, twist, pull, and push.  He could also not reach over his shoulder, operate heavy machinery, work in cold temperatures, walk on uneven surfaces, or work in a noisy environment.  The Veteran reported that he last worked in supply for New York State and quit in 2005. 

The record shows that the Veteran has completed one year of college, and his work experience includes working as a supply assistant.  In 2007, he stated that he last worked full-time in August 2005 with U.S.A. Personnel Staff.

The evidence fails to show that the Veteran's service-connected disabilities have a significant adverse impact on his ability to work.  It appears from the record that the only mention that the Veteran was laid off because of his disabilities is the Veteran's own statements.  The letter from the Veteran's employer did not mention anything in regards to the Veteran's disabilities and only stated that his position would not be extended because of technological innovations and economic constraints; the letter even expressed appreciation for the Veteran's dedication to his job.  The Board notes that both the Veteran and his employer stated that he was in a temporary position.  While the VA examiner stated that the Veteran had limitations, it was not stated that he was incapable of performing the mental and physical acts required for gainful employment; in addition, the Veteran reported to the VA examiner that he quit his job with the State of New York.  Moreover, the Board notes that the Veteran stated that he was in an auto accident in 2001, and after that accident he was then placed in a light duty position because of his physical disabilities; therefore, the there is no evidence that prior to his auto accident that his service-connected disabilities played a role in his employment and that it was his service-connected disabilities that played a role in his employment after the auto accident that kept him out of work for 10 months.  A total rating based on individual unemployability is limited to consideration of service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   The Veteran's claims file includes statements by the Veteran that he quit his job and that he was in a post-service accident that resulted in him being out of work for 10 months.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that he was precluded from employment because of his service-connected disabilities was after he sought an award of service connection; additionally, even at the Veteran's VA examination he stated that he quit his job and did not relate his service-connected disabilities to his unemployment.

In light of evidence of record that the Veteran has stated that he quit his job, and the fact that the only statements relating his lack of employment to his service-connected disabilities were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran had a post-service auto accident that led him to be laid off for 10 months and he was then placed into a light duty position; he was let go from a temporary employment position not because of his service-connected disabilities but because of technological innovations and economic constraints, and that the Veteran has not tried to find any employment since his temporary position was over in August 2005.  

The Board notes that, for the Veteran to prevail, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite some limitations imposed by his service-connected disabilities, there is no probative evidence showing that the Veteran's service-connected disabilities would prevent him from performing his past position as a supply assistant, including those of light duty in the mailroom, or employment that does not involve heavy lifting, considering his education and experience.  Under the circumstances of the instant case, there is nothing in the record, which takes the Veteran outside of the norm of similarly situated Veterans with a similar disability rating.  Id.

The Board concludes that the weight of the evidence establishes that the Veteran's service-connected disabilities, alone, do not prevent him from securing or following substantially gainful employment, and he does not meet the criteria for a TDIU rating.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU rating is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


